DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-12, 15, 17-18, 24-27, and 39-40 are pending, claims 7, 13-14, 16, 19-23, and 28-38 are cancelled, and claims 1-6, 8-12, 15, 17-18, 24-27, and 39-40 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “Applicant submits that neither the optical sensor…as recited in independent claim 1” (pg. 7 of Remarks), the Examiner respectfully disagrees. Kokish discloses optical sensors (1304, figures 47-48 | multiple optical sensors…vertical row [0137]) in conjunction with force sensors ([0138]) that may be utilized to confirm if the elongated member (1302, figures 47-48) are in a baseline condition or a buckling condition (see the shape of 1302 in figure 47 vs. figure 48). Therefore, the sensors do detect/measure a shape since the buckling condition represents a change in shape of the elongated member/instrument. Additionally, Kokish discloses that the optical sensors can be oriented in a vertical row to determine the 
Regarding the Applicant’s argument “failed to establish that Kokish…by a predefined threshold” (pg. 8 in Remarks), the Examiner respectfully disagrees. 
Kokish discloses using force models to set the upper and lower force thresholds, real-time force data may be compared to the force models to determine when buckling may occur ([0138]). A buckling condition represents a different shape of the elongated instrument (as discussed above | see figure 48), and the baseline condition represents the expected shape (see figure 47). The upper and lower force thresholds would be a predefined threshold to determine if the elongated instrument is in the buckling condition (i.e. measure shape is different from the expected shape | see fig. 47 vs. fig. 48). 
Regarding the Applicant’s argument “Kokish fails to teach…independent claim 1” (pg. 8 in Remarks), the Examiner respectfully disagrees. For the same reasons discussed above, Kokish discloses optical sensors (1304, figures 47-48 | multiple optical sensors…vertical row [0137]) in conjunction with force sensors ([0138]) that may be utilized to confirm if the elongated member (1302, figures 47-48) are in a baseline condition or a buckling condition (see the shape of 1302 in figure 47 vs. figure 48). Therefore, the sensors do detect/measure a shape since the baseline condition or the buckling condition represents different shapes of the elongated member/instrument. Additionally, Kokish discloses that the optical sensors can be oriented in a vertical row to determine the severity of buckling ([0137]). The severity of the buckling would indicate how bent/buckling the elongated instrument is (i.e. the shape of the instrument).

Regarding the Applicant’s argument “claim 24 specifies…of claim 24” (pg. 9 of Remarks), the Examiner respectfully disagrees. The shape constraint mechanism is interpreted under 35 USC 112f as a narrow channel ([0066]; instant specification), where Kokish discloses the channel of the grippers (1300, figures 47-48) as the shape constraint mechanism. The limitation “constrain the elongated flexible instrument at a section…” (in claim 24) is broadly interpreted as some effect or force exerted on the instrument. The shape constraint mechanism can push/exert/constrain (through the use of the instrument drive system) the elongated instrument from within instrument drive system to the distal end of the instrument (see figures 47-48). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a shape constraint mechanism” and “a control system” in claim 24.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 15, 17-18, 24-27, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kokish (US 2015/0297864).
Regarding claim 1, Kokish discloses a method comprising: measuring, with a sensor (optical sensor 1304, figure 48 | optical sensors 1304 with force sensors [0138]), a shape of a section of an elongated flexible instrument (see baseline condition, 
Regarding claim 2, Kokish further discloses the shape of the section of the elongated flexible instrument is measured between an anatomical entryway (interpreted as 1306, figure 47) and a proximal instrument portion (see 1302, figure 47). The dynamic grippers 1300 and sensor 1304 are interpreted to be outside of a patient’s body (see figures 47-48).
Regarding claim 3, Kokish further discloses the section of the elongated flexible instrument extends within a shape constraint device (the dynamic grippers 1300 with sensor 1304, figures 47-48; best seen with grippers 230 and 232, figures 8-9) and the expected shape is based upon the shape constraint device (baseline condition, figure 47).
Regarding claim 4, Kokish further discloses contracting the shape constraint device by advancing the elongated flexible instrument (stroke length during insertion [0130]). The examiner broadly interpreted “contracting” to mean a movement of the shape constraint device that would shorten/restrict the length of the measured section (see figure 46, where the insertion of the instrument would shorten/restrict the length of the measured section).
Regarding claim 5, Kokish further discloses the expected shape is an expected shape volume (figure 47 vs. figure 48 | the expected shape volume is interpreted as the volume of instrument that would be within the view of the optical sensor [0137]).
Regarding claim 6, Kokish further discloses the expected shape volume comprises one of: a substantially straight tubular volume or an arced tubular volume (see figures 47-48 | baseline condition is shown in figure 47).
Regarding claim 8, Kokish further discloses determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape comprises determining whether a proximal portion of the section deviates from or along a reference axis (baseline condition is shown in figure 47) more than a distal portion of the section deviates from or along the reference axis (multiple optical sensors in a vertical row to determine severity...or in a horizontal row...to detect the location or length of buckling [0137] | compare real-time data to model data...detect or predict a buckling condition [0138]).
Regarding claim 9, Kokish further discloses determining whether the measured shape of the section of the elongated flexible instrument differs from the expected shape comprises determining whether a portion of the section moves in a predefined direction (stroke length during insertion [0134]).
Regarding claim 10, Kokish further discloses the measuring the shape of the section of the elongated flexible instrument includes measuring a maximum curvature (determine the severity of the buckling [0137] | the multiple optical sensors in 
Regarding claim 11, Kokish further discloses the measuring the shape of the section of the elongated flexible instrument includes determining a total cumulative bend angle for the section (determine the severity of the buckling [0137] | the multiple optical sensors in a vertical row would determine the severity of the buckling or highest/cumulative bend angle). The examiner broadly interpreted the “total cumulative bend angle” to be the highest bend angle in the section.
Regarding claim 12, Kokish further discloses a measured length of the section of the elongated flexible instrument being measured changes (insertion stroke length [0133]) in real time as the elongated flexible instrument enters or retracts from an anatomical entryway (real time data [0138]).
Regarding claim 15, Kokish further discloses providing a notification in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape (detect or indicate to the operator and/or operator workstation that buckling has occurred [0137]).
Regarding claim 17, Kokish further discloses in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape, putting the elongated flexible instrument in a safe state (the stroke length is adjusted to prevent buckling [0138]).
Regarding claim 18, Kokish further discloses in response to determining that the measured shape of the section of the elongated flexible instrument differs from the expected shape, automatically manipulating the elongated flexible instrument until 
Regarding claim 24, Kokish discloses a system comprising: an instrument drive system (dynamic grippers 1300, figures 47-48; advancing elongate member [0133]); an elongated flexible instrument (1302, figures 47-48) connected to the instrument drive system; a sensor (1304, figures 47-48 | optical sensors 1304 with force sensors [0138]) associated with the elongated flexible instrument to measure a shape of the elongated flexible instrument; a shape constraint mechanism (this element is interpreted under 35 USC 112f as a narrow channel [0066] | the dynamic grippers 1300 with sensor 1304, figures 47-48; best seen with grippers 230 and 232, figures 8-9) positioned to constrain the elongated flexible instrument at a section between the instrument drive system and a distal end of the elongated flexible instrument (see figures 47-48); and a control system (this element is interpreted under 35 USC 112f as a memory, processor, and programming [0037] | memory and operating parameters [0170], computing device [0019]) configured to manipulate the elongated flexible instrument using the instrument drive system (see figures 47-48) and determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond a predefined threshold (set the upper and lower force thresholds [0138]).
Regarding claim 25, Kokish further discloses to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold, the control system is 
Regarding claim 26, Kokish further discloses to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold, the control system is further configured to determine whether a proximal portion of the section deviates from a reference axis (baseline condition is shown in figure 47) more than a distal portion of the section deviates from the reference axis (multiple optical sensors in a vertical row to determine severity...or in a horizontal row...to detect the location or length of buckling [0137] | compare real-time data to model data... detect or predict a buckling condition [0138]).
Regarding claim 27, Kokish further discloses to determine whether the section of the elongated flexible instrument within at least a portion of the shape constraint mechanism buckles beyond the predefined threshold, the control system is further configured to determine whether a portion of the section moves in a predefined direction away from a longitudinal axis of the shape constraint mechanism (multiple optical sensors in a vertical row to determine severity...[0137] | compare real-time data to model data...detect or predict a buckling condition [0138]).
Regarding claim 39, Kokish further discloses the sensor comprises at least one of: a fiber-optic shape sensor, an electromagnetic sensor, optical markings, or a video camera (optical sensor 1304, figures 47-48 | [0137]).
Regarding claim 40, Kokish further discloses a constrained length of the section of the elongated flexible instrument being constrained changes (insertion stroke length [0133]) in real time as the elongated flexible instrument moves (real time data [0138]).

Note to Applicant
The Examiner suggests narrowing the language regarding the sensor (i.e. location of the sensor with respect to the shape constraint device/mechanism, how the sensor is measuring, what part of the instrument the sensor is measuring, etc). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 27, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795